
	
		III
		112th CONGRESS
		1st Session
		S. RES. 198
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2011
			Mr. Begich (for himself
			 and Ms. Murkowski) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Alaska Aces hockey team
		  on winning the 2011 Kelly Cup and becoming East Coast Hockey League champions
		  for the second time in team history.
	
	
		Whereas on Saturday, May 21, 2011, the Alaska Aces won the
			 second Kelly Cup championship in the history of the team with a 5-3 victory
			 over the Kalamazoo Wings;
		Whereas the Alaska Aces lost only 1 game throughout the
			 entire 2011 Kelly Cup playoffs;
		Whereas the Alaska Aces finished the regular season by
			 winning an impressive 35 of the final 41 games;
		Whereas the Alaska Aces won the Brabham Cup with the best
			 record in the East Coast Hockey League regular season;
		Whereas head coach Brent Thompson led the Alaska Aces to
			 the Kelly Cup championship in only his second year as head coach and received
			 the John Brophy award as the East Coast Hockey League's Coach of the
			 Year;
		Whereas Alaska Aces Captain Scott Burt became the first
			 player in East Coast Hockey League history to win 3 Kelly Cups;
		Whereas Alaska Aces forward Scott Howes was named the Most
			 Valuable Player of the Kelly Cup playoffs with 7 goals and 19 points earned
			 during the postseason;
		Whereas Alaska Aces forward Wes Goldie was named Most
			 Valuable Player for the 2010-2011 East Coast Hockey League regular season with
			 83 points;
		Whereas Alaska Aces goaltender Gerald Coleman backstopped
			 the Alaska Aces with a record of 11 wins and 1 loss during the Kelly Cup
			 playoffs and was selected as the East Coast Hockey League's Goaltender of the
			 Year;
		Whereas the Alaska Aces benefitted from the veteran
			 leadership of center and native Alaskan Brian Swanson;
		Whereas the hard work and dedication of the entire team
			 lead the Alaska Aces to victory;
		Whereas the East Coast Hockey League has developed some of
			 the greatest hockey players who have later enjoyed successful careers in the
			 National Hockey League and the American Hockey League; and
		Whereas Alaskans everywhere are proud of the
			 accomplishments of the Alaska Aces in the 2011 season: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)congratulates
			 each member and the coaching staff of the Alaska Aces hockey team on an
			 impressive championship season;
			(2)recognizes the
			 achievements of the East Coast Hockey League on another fine season of
			 developing players and promoting ice hockey in North America; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)the Alaska Aces
			 ownership;
				(B)the Commissioner
			 of the East Coast Hockey League, Brian McKenna; and
				(C)the Commissioner
			 Emeritus of the East Coast Hockey League, Patrick J. Kelly.
				
